Citation Nr: 1710131	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  13-03 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to September 28, 2005 and in excess of 30 percent from September 28, 2005 through January 18, 2011, for coronary artery disease status post coronary artery bypass graft.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to May 1973 and from August 1973 to July 1989, including service in the Republic of Vietnam.  The Veteran died in July 2013.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for coronary artery disease status post coronary artery bypass graft (CABG) and assigned a 10 percent rating, effective March 15, 2005; a 30 percent rating, effective September 28, 2005; and a 100 percent rating for coronary artery disease with chronic congestive heart failure status post CABG, effective January 19, 2011.

In his March 2012 notice of disagreement, the Veteran asserted that a 100 percent rating was warranted earlier than January 19, 2011.  Thereafter, the RO labeled the claim as "entitlement to an effective date prior to January 19, 2011 for establishment of 100 percent evaluation for service connected" coronary artery disease.  In fact, because the Veteran expressed disagreement with the 10 and 30 percent ratings assigned prior to January 19, 2011, the claim is properly characterized as one for initial higher ratings as reflected on the title page.  Moreover, given the 100 percent rating from January 19, 2011, the issue of entitlement to a higher rating for this period is moot.

As noted above, the Veteran died during the pendency of the appeal.  Prior to the perfected appeal for an initial higher rating for coronary artery disease being certified to the Board, the RO received correspondence in February 2014 from the appellant, indicating a desire to substitute for the Veteran in the matter pending.  The RO granted the motion pursuant to Fast Letter 10-30, Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), which added 38 U.S.C.A. § 521A, substitution in case of death of claimant.  In a March 2015 letter, the RO notified the appellant that it would continue to process the Veteran's appeal to completion with the appellant as the verified substitute claimant.  

In April 2015, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development.  At that time, the Board also found the appellant had been properly substituted for the Veteran.


FINDINGS OF FACT

1.  From March 15, 2005 through September 27, 2005, coronary artery disease status post CABG was manifested by dyspnea and fatigue.

2.  From September 28, 2005 through January 18, 2011, coronary artery disease status post CABG was manifested by left ventricular hypertrophy on EKG; continuous medication required; and intermittent exertional chest pain, dyspnea, and fatigue.

3.  From March 15, 2005 through January 18, 2011, the schedular rating criteria contemplated the disability level and symptomatology of the Veteran's coronary artery disease status post CABG.


CONCLUSIONS OF LAW

1.  Prior to September 28, 2005, the criteria for an initial rating in excess of 10 percent for coronary artery disease status post CABG are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7017-7005 (2016).

2.  From September 28, 2005 through January 18, 2011, the criteria for an initial rating in excess of 30 percent for coronary artery disease status post CABG are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7017-7005 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The requirements of the statutes and regulation have been met in this case with regard to the claim being decided herein.

In this case, because the issue of entitlement to an increased initial rating for coronary artery disease status post CABG is a downstream issue from that of service connection (for which a VCAA letter was duly sent in October 2011), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). 

The October 2011 letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection.  The letter explained what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in the June 2016 supplemental state of the case (SSOC).  There is no allegation of any error or omission in the notice provided.

The Board also finds that VA fulfilled its duty to assist the Veteran and appellant in obtaining identified and available evidence needed to substantiate the claim and in substantially complying with the prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the AOJ gave the appellant an opportunity to submit or identify any outstanding treatment records pertinent to the claim and obtained a VA medical opinion to assess the severity of the Veteran's coronary artery disease from the date service connection was established through January 18, 2011.  

The evidence of record also includes the Veteran's service treatment and personnel records; post-service private treatment records; internet articles about a nonservice-connected disability; records from the Social Security Administration (SSA); and lay statements from the Veteran, his step-son, and his spouse, the appellant.  In addition, during his lifetime, VA provided the Veteran the opportunity to appear for a VA examination to evaluate the severity of his coronary artery disease.  However, the Veteran canceled the examination because he was too ill to travel the distance to the examination.  Instead, he submitted a VA disability benefits questionnaire completed by his private physician.  There is no evidence that there are any outstanding records relevant to the claim.  

For all the foregoing reasons, the Board concludes that VA's duties to notify and assist have been fulfilled with respect to the issue on appeal.

II. Analysis

The appellant contends that a 100 percent rating is warranted for the Veteran's coronary artery disease since the date service connection was established.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Id. at 594.  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that this issue involves dissatisfaction with the initial rating for the Veteran's coronary artery disease disability assigned following the grant of service connection, and staged ratings are to be considered.

The Veteran's coronary artery disease status post CABG was rated as 10 percent disabling from March 15, 2005 through September 27, 2005 and as 30 percent disabling from September 28, 2005 through January 18, 2011 pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7017-7005.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Here, Diagnostic Code 7017 refers to the Veteran's coronary bypass surgery and Diagnostic Code 7005 refers to his coronary artery disease.

Pursuant to Diagnostic Code 7005 for evaluating coronary artery disease, a workload of greater than 7 METS but not greater than 10 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required warrants a 10 percent disability rating.  A workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray warrants a 30 percent evaluation.  More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

After three months following hospital admission for coronary bypass surgery, the criteria for evaluating status post coronary bypass surgery are identical to those for evaluating coronary artery disease.  38 C.F.R. § 4.104, Diagnostic Code 7017.

The Board notes that, effective October 6, 2006, VA revised the regulations governing the evaluation of specified cardiovascular disorders - those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020.  See 38 C.F.R. § 4.100.  The revised regulation adds a new "Note (3)" to 38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive vascular disease, stating that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease; however, the specific criteria for rating arteriosclerotic heart disease (coronary artery disease) and coronary bypass surgery (set forth in Diagnostic Codes 7005 and 7017, respectively) have remained unchanged.

By way of history, the Veteran's claim for service connection for ischemic heart disease was received in August 2011.  He referenced a prior claim for service connection for polycythemia vera filed "2-3-2005," adding that at that time he advised VA of his heart disease and provided copies of the double bypass surgery performed in January 2001.  He indicated that he continued to work until September 2002, but was unable to work after that.  In conjunction with his 2005 claim, which did not specifically include a claim for heart disease at that time and which the RO correctly noted was received on March 15, 2005, he submitted private treatment records that referenced his history of coronary artery bypass graft in 2001.

In connection with the 2011 claim for service connection for ischemic heart disease, the Veteran submitted private treatment records from St. Mark's Hospital, reflecting his December 2000 report of a brief loss of consciousness with some chest discomfort that occurred the previous month.  He also disclosed smoking two to three packs of cigarettes per day.  A December 2000 angiogram revealed a right coronary totally occluded and circumflex coronary artery with 80 percent stenosis.  The impression was coronary artery disease, heavy smoker.  The physician recommended pulmonary function tests and then coronary artery bypass grafts.  In January 2001, the Veteran underwent a double coronary artery bypass graft.  The discharge diagnosis was two-vessel coronary artery disease.  Discharge medications included Lortab for pain and Ecotrin (aspirin).  

September 2003 private treatment records from R. Gannaway, M.D, note the Veteran's complaints of muscle joint pain, swollen lymph nodes, fatigue, itching all over, and having nausea after eating.  The Veteran denied any current chest pain.  His weight was recorded as 181.5 pounds and his general appearance was "chronically ill appearing."  A chest x-ray examination was reported as "ok."  Complete blood count (CBC) analysis revealed abnormal test results, and phlebotomy was ordered.  The diagnosis included polycythemia; the Veteran was referred to a hematologist, Dr. V. Lackey, for further evaluation; and Dr. Gannaway advised the Veteran to discontinue Aleve.  During a September 2003 consultation with V. Lackey, M.D., the Veteran's complaints included fatigue, headaches, weakness, and generalized pain.  He reported taking 15 to 20 Aleve pills per day, denied taking other medications, and disclosed being a long-time heavy smoker for 25 years.  The impression was probable secondary erythrocytosis versus polycythemia.

In March 2005 correspondence, the appellant explained that the Veteran was no longer healthy enough to perform small tasks such as taking out the garbage, feeding the dog, or going to the mailbox.

In April 2005 correspondence received in support of a claim for service connection for polycythemia vera, the Veteran reported sudden weight loss after his 2001 bypass surgery accompanied by "extreme fatigue, pain, nausea, and shortness of breath," adding that he continued to experience these symptoms.  He stated he was seldom well enough to leave his bed and had not been well enough to drive or leave the house for the last year, adding that he had been diagnosed with polycythemia vera, a rare blood disorder.

In an April 2005 letter, Dr. Gannaway indicated that in September 2003 the Veteran's CBC was suggestive of polycythemia vera, and he referred the Veteran to Dr. Lackey, a hematologist, after which he did not see the Veteran again.

During an initial visit on September 28, 2005 with J. Jagadeesan, M.D., the Veteran described "numerous problems," including polycythemia and heart disease.  He reported symptoms of exertional chest pain, shortness of breath, and cough.  He disclosed taking 20 to 30 Aleve tablets per day and smoking two and a half packs of cigarettes per day.  An EKG (electrocardiogram) revealed left ventricular hypertrophy.  Dr. Jagadeesan advised the Veteran to discontinue Aleve, prescribed Ultram for pain, and considered prescribing a statin.  Dr. Jagadeesan prescribed Crestor, a statin, in October 2005.

During a January 2006 visit with Dr. Jagadeesan, the Veteran complained of nasal congestion, cough, and wheezing.  He denied shortness of breath, dyspnea on exertion, edema, paroxysmal nocturnal dyspnea, or chest pain.  Dr. Jagadeesan indicated that spirometry (pulmonary function testing) revealed severe obst[ruction] with improvement post BP (bronchodilator).  The diagnosis was chronic obstructive pulmonary disease (COPD).  During a March 2006 follow-up visit, Dr. Jagadeesan described the Veteran's response to medication for high cholesterol, results from a recent CBC, and noted that his "CAD is stable [with] no angina."  The Veteran related that he was applying for disability benefits.  The progress note includes a comment that the Veteran "is considered totally disabled [secondary] to his health problems."  During May 2006 treatment, the Veteran complained of claudication pain.  After an arterial Doppler study, the impression was peripheral artery disease.  Plavix (Clopidogrel) was prescribed.

VA received records from the Social Security Administration (SSA) in December 2006.  They reflect that the Veteran applied for disability benefits in December 2005 due to polycythemia vera with erythrocytosis, leukocytosis, [splenomegaly], and high cholesterol.  In January 2006, SSA requested additional information from the Veteran.  Among the information he provided was his remark and citation to an SSA publication that "polycythemia vera causes severe pain, fatigue, weakness, dizziness, loss of balance, skin irritation from itching, blurred vision."  The claim was initially denied in February 2006.  

In April 2006, the SSA requested more information about the Veteran's heart and breathing problems.  He replied that he had double bypass heart surgery in 2001 after a heart attack and that he was diagnosed with polycythemia vera; he stated that both of these disabilities affected his answers to questions on the form.  He indicated that "extreme fatigue and weakness" kept him from working.  He estimated he could walk only 50 feet due to heavy legs, pain, and becoming out of breath.  Similarly, he estimated he could climb three or four steps before having to stop due to fatigue and weakness.  He added that he experienced chest discomfort "not often[;] once or twice a week."     

Private treatment records dated in July 2006 from a Heart Center, which are associated with the Veteran's SSA records, document his complaints of severe claudicative symptoms with pain in both lower extremities and a 30- to 40-pack year smoking history.  The impression included peripheral vascular disease with activity-limiting claudicative symptoms and suspected long segment high-grade superficial femoral artery occlusions bilaterally.

An August 2006 SSA Determination and Transmittal indicated that the Veteran was determined to be disabled for SSA purposes since November 2005 based on the diagnosis of peripheral vascular (arterial) disease.  In a January 2008 decision, an administrative law judge found that the Veteran had been disabled for SSA purposes from September 2003 and found that polycythemia vera and peripheral artery disease caused severe impairments.

Additional treatment records from Dr. Jagadeesan dating since February 2008 until January 2011 reflect prescriptions issued for Crestor and Plavix, complaints related to chronic bone pain and peripheral artery disease pain, and generalized itching all over his body.  In July 2009, the Veteran reported that the Ultram prescribed for pain helped him "stay functional."  In December 2009, he admitted that he had been somewhat inconsistent taking his medications, but he denied chest pain, shortness of breath, or new symptoms.  During March 2010 follow-up treatment with Dr. Jagadeesan, the Veteran denied any chest pain or shortness of breath.  He related that he heard his coronary artery disease will be 100 percent service connection due to Agent Orange exposure.  In October 2010, he stated that he wanted to see if he had COPD because he had a very long history of smoking and his wife said he wheezed at night; he denied any wheezing.  The impression included COPD.

In October 2010 correspondence, Dr. Jagadeesan reported that he was treating the Veteran for ischemic heart disease (coronary artery disease), polycythemia, depression, and pain and that he was "completely disabled from these diseases."  He elaborated that both femoral arteries were completely blocked and the Veteran had extreme pain due to inadequate blood supply to his legs and other organs.  He added that travel greater than 25 miles was not recommended because it aggravated the Veteran's coronary artery disease.

During January 2011 treatment with Dr. Jagadeesan, the Veteran complained of being unable to sleep consistently because he would start hurting in all parts of his body and would wake up.

Treatment records dated later in January 2011 reflect that the Veteran was hospitalized on January 19, 2011 for congestive heart failure and admitted to another hospital on January 25 for the same symptoms.  Coronary angiography during the latter hospitalization revealed an estimated left ventricular ejection fraction of 10 to 15 percent.  The discharge diagnosis in February 2011 included non-ST elevation myocardial infarction and chronic systolic congestive heart failure.  As noted, a 100 percent disability rating was assigned for the Veteran's coronary artery disease with chronic congestive heart failure status post CABG from January 19, 2011, which is the first date of his two consecutive hospitalizations that month based on the angiogram findings from the latter hospitalization.  

In April 2015, the Board remanded the claim to obtain a medical opinion as to whether at any time from March 15, 2005 through January 18, 2011 the Veteran's coronary artery disease status post CABG met any of the criteria for a higher disability rating under Diagnostic Codes 7005 and 7017.  The Board also asked the reviewing physician to use his or her best judgment to estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that resulted in dyspnea, fatigue, angina, dizziness, or syncope due to service-connected coronary artery disease.

In March 2016, a VA physician outlined his review of the Veteran's claims file.  The physician concluded that from March 15, 2005 until January 18, 2011, the clinical record, including from Dr. Jagadeesan at Prentiss Primary Care, contained no records of any acute cardiac event, any congestive heart failure, and no documentation of clinical studies such as chest x-rays, echocardiograms or any myocardial studies assessing coronary artery/cardiac functional status.  The physician did note there was one EKG dated September 28, 2005, suggesting left ventricular hypertrophy. 

The reviewing VA physician also considered the statements dated prior to January 19, 2011 by Dr. Jagadeesan in which he indicated the Veteran was totally disabled from his medical conditions, including coronary artery disease.  However, the VA physician pointed out that Dr. Jagadeesan did not present objective clinical data to support his opinion.  The VA physician noted the record did not document any objective clinical assessment of the Veteran's cardiac functional status during the period in question other than Dr. Jagadeesan's clinical notes, which supported that the Veteran was stable during the time in question with minimal cardiac-related symptoms and only requiring routine treatment with Plavix and Crestor.  

Regarding estimated METS for the period from March 15, 2005 until January 18, 2011, the reviewing VA physician explained that no studies were documented during this period that are useful in objectively estimating cardiac METS such as an echocardiogram.  Again, the physician cited the September 2005 EKG indicating left ventricular hypertrophy; however, he noted there was no confirmation with an echocardiogram and related that left ventricular hypertrophy is not usually an expected finding of ischemic heart disease.  The physician further explained that the record clearly documented that during the time in question the Veteran had other medical problems not related to his ischemic heart disease that significantly contributed to his poor functional status, including severe COPD causing wheezing and shortness of breath, polycythemia causing chronic pain, and severe peripheral artery disease causing claudication with ambulation of 50 feet.  The VA physician concluded that these medical conditions along with the lack of objective clinical cardiac data during the period in question prevented a determination of cardiac METS without resorting to speculation.

In contrast to the period from March 15, 2005 until January 18, 2011, the reviewing VA physician observed that clinical documentation indicated a hospital admission on January 19, 2011 with a diagnosis of acute myocardial infarction and the Veteran subsequently underwent a heart catheterization on January 26, 2011, which revealed significant coronary artery obstruction requiring stenting and severe left ventricle enlargement with an ejection fraction of 10 to 15 percent.  The VA physician remarked that it was clear that the Veteran was not diagnosed with congestive heart failure until after his acute myocardial infarction.

Finally, the reviewing VA physician observed that the Veteran had claimed entitlement to SSA disability benefits for "polycythemia vera, leukocytosis, [splenomegaly], and high cholesterol" and attributed his symptoms of extreme fatigue and weakness, becoming tired upon lifting ten pounds, and having heavy legs with pain and shortness of breath after walking 50 feet to these disabilities.  

The Board has considered the medical and lay evidence of record and finds that a preponderance of the evidence is against initial ratings higher than the 10 and 30 percent ratings currently assigned for coronary artery disease status post CABG.  While the RO noted that the Veteran was given medication (aspirin) after his January 2001 bypass surgery and granted a 10 percent rating on the basis of continuous medication required, the Board notes that the medical evidence of record reflects medication for heart disease was not prescribed until Crestor, a statin, was prescribed in October 2005 for increased cholesterol and in May 2006 when Dr. Jagadeesan prescribed Plavix for peripheral artery disease.  For clarity while considering the Veteran's ischemic heart disease or coronary artery disease disability, the Board points out that "the term ischemic heart disease does not include...peripheral manifestations of arteriosclerosis such as peripheral vascular disease...."  38 C.F.R. § 3.309(e), Note 2.  Accordingly, the symptoms attributable to the Veteran's peripheral vascular disease, such as lower extremity pain and claudication, are excluded from consideration.

Since March 15, 2005 when service connection was established through September 27, 2005, the Veteran's coronary artery disease status post CABG was manifested by fatigue and dyspnea or shortness of breath.  To the extent that these findings are consistent with a noncompensable rating because the Veteran's coronary artery disease was not shown to require continuous medication, the Board will not disturb the favorable 10 percent rating that was assigned for this time period.  A rating higher than the assigned 10 percent rating is not warranted for this time period because the evidence of record does not document any METS testing or evidence of cardiac hypertrophy or dilatation on EKG, echocardiogram, or x-ray.  

For the period from September 28, 2005 through January 18, 2011, the Veteran's coronary artery disease status post CABG was manifested by left ventricular hypertrophy on EKG; continuous medication required; and intermittent exertional chest pain, dyspnea, and fatigue.  These findings are consistent with the 30 percent rating assigned for this time period based on the September 28, 2005 EKG finding of left ventricular hypertrophy.  A higher, 60 percent rating is not warranted for this time period because acute congestive heart failure was not shown and neither METS testing nor ejection fraction testing was conducted during this time period. 

The Board also considered the March 2016 opinions of the reviewing VA physician and finds the opinions regarding the manifestations of the Veteran's coronary artery disease status post CABG to be persuasive and probative against the claim for higher initial ratings because they were based on a review of the claims file and supported by a medical explantation that is consistent with the record.  See Nieves-Rodriguez  v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The Board also finds adequate the physician's conclusion that he was unable to estimate cardiac METs because he explained why he was unable to provide such an opinion.  Cf. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that for the Board to rely on an examiner's conclusion that an etiology opinion would be speculative, an examiner must, at a minimum, explain what facts cannot be determined and why).  

Here, the reviewing physician noted that from March 15, 2005 until January 18, 2011, the record did not contain diagnostic testing by EKG, echocardiogram, or x-ray other than the September 28, 2005 EKG report; and the clinical evidence of record reflected that the Veteran's coronary artery disease was generally stable during this time period with minimal cardiac-related symptoms requiring only routine treatment with medications.  Moreover, the VA physician explained that several nonservice-connected disabilities, including polycythemia vera, peripheral artery disease, and COPD, were contributing to the Veteran's functional status during this time period.  Again, the Board finds these conclusions are consistent with the evidence of record and weigh against a finding that higher initial ratings than those already assigned are warranted at any time from March 15, 2005 through January 18, 2011.  The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes they are not warranted beyond those already assigned because the evidence of record does not support higher ratings for coronary artery disease status post CABG at any time during the appeal period.  Therefore, the assigned ratings for coronary artery disease status post CABG are proper throughout the appeal period and higher ratings are denied.   

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Board finds that the Veteran's coronary artery disease disability symptoms were contemplated by the applicable rating criteria.  The symptoms of the Veteran's coronary artery disease included dyspnea, fatigue, and exertional chest pain; left ventricular hypertrophy; and necessitated a medication regimen.  The evidence does not show symptoms not contemplated by these criteria.  Therefore, because the applicable rating criteria adequately contemplate the manifestations of the Veteran's coronary artery disease status post CABG, remand for referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue had not been argued by the Veteran or appellant, or reasonably raised by the evidence of record.  The Veteran had not asserted, the appellant does not assert, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that created such an exceptional circumstance to render the schedular rating criteria inadequate prior to the date on which the 100 percent rating is effective.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During his lifetime, the Veteran had claimed entitlement to a TDIU based on polycythemia, posttraumatic stress disorder (PTSD), and "Agent Orange."  The RO denied the claim in June 2005, finding, in part, that if the Veteran was prevented from securing and following substantially gainful employment, evidence including the SSA disability determination was conclusive that this was the result of nonservice-connected factors.  The Veteran did not appeal that decision.  This is not dispositive, as the issue of entitlement to TDIU is raised as part and parcel of any rating claim and a decision must be rendered without regard to the effect of nonservice connected disabilities.  However, prior to the January 18, 2011 effective date of the grant of a 100 percent rating, the above evidence does not show, or tend to show, that the Veteran's coronary artery disease post CABG impaired his ability to function to the extent that it would have rendered him unable to secure or follow substantially gainful employment.  Consequently, the Board finds that the issue of entitlement to TDIU has not been raised by the evidence of record.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for higher disability ratings than those assigned for coronary artery disease status CABG, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

An initial rating in excess of 10 percent for coronary artery disease status post CABG prior to September 28, 2005 and in excess of 30 percent from September 28, 2005 through January 18, 2011, is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


